department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra g tax_exempt_and_government_entities_division number release date date date uil legend grantor_trust crut crut a b charity dear this responds to a letter dated date and subsequent correspondence submitted on behalf of crut by its authorized representatives requesting rulings under sec_507 sec_4941 and sec_4947 of the internal_revenue_code code facts the information submitted states that the trust was a grantor_trust and as such the grantor reported and paid income taxes on all taxable_income of the trust during his lifetime the trust agreement named a as a successor trustee upon the death incompetency or incapacity of the grantor the trust divided into two separate cruts upon the grantor’s death and after payment of death obligations and specific bequests the provisions of both cruts named a as trustee crut pay sec_5 percent annually of the trust assets determined the first day of the crut’s taxable_year to a for life and then to b if he survives a crut pay sec_5 percent annually of the trust assets determined the first day of the crut’s taxable_year to b for life and then to a if she survives b the trust assets are to be distributed to charity after the last to die of either a or b distributed to another qualifying sec_501 of the code charitable_organization if charity is not in existence then the assets are to be the beneficiaries are not related to one another nor are they related to grantor all of the individual beneficiaries and charity’s executive director are of full legal capacity b has been examined by his physician who is experienced and well qualified in his profession and has conducted a physical examination of b and has stated under penalties of perjury that b does not have any condition which is expected to result in a shorter than average life expectancy b is not aware of any physical condition that would decrease his normal life expectancy b has signed an affidavit to that effect the management of charity believes that receiving funds earlier rather than later will help ensure the survival of the organization by providing continuous program services charity asserts that receiving the present_value of the remainder_interest now would allow the continuity and growth of its activities a would prefer that the assets come to her now so that if she should die from unforeseen events the assets would pass to her heirs rather than have the assets stay in the crut all interested parties the income beneficiaries the trustee and the remainder charity have agreed to liquidate the trust and to compute the present_value of the life income and the charitable_remainder interest in accordance with the method described in sec_1_664-4 of the income_tax regulations regulations using the sec_7520 of the code rate in effect at the time and distribute the respective amounts to the life-income beneficiaries and to the charity the trustee has submitted to a court of competent jurisdiction to approve termination of crut the court has ruled in favor of the termination additionally the trust does not by its term prohibit early termination requested rulings you have requested rulings that the termination of the crut is not a taxable_event under sec_507 and sec_4941 of the code law ' sec_507 of the code provides generally that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if such organization notifies the internal_revenue_service that it is terminating its private_foundation_status and pays the termination_tax under sec_507 sec_507 of the code imposes a tax on each organization whose private_foundation_status is voluntarily or involuntarily terminated under sec_507 sec_4941 a of the code imposes an excise_tax on self-dealer --there is hereby imposed a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period the tax imposed by this paragraph shall be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing in the case of a government_official as defined in sec_4946 a tax shall be imposed by this paragraph only if such disqualified_person participates in the act of self-dealing knowing that it is such an act on foundation_manager --in any case in which a tax is imposed by paragraph there is hereby imposed on the participation of any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act a tax equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period unless such participation is not willful and is due to reasonable_cause the tax imposed by this paragraph shall be paid_by any foundation_manager who participated in the act of self-dealing sec_4941 d a of the code provides that the term self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to a private_foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4947 of the code provides in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 sec_508 sec_4941 sec_4943 except as provided in subsection b sec_4944 except as provided in subsection b and sec_4945 shall apply as if such trust were a private_foundation this paragraph shall not apply with respect to-- a any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4946-1 of the foundation and similar excise_tax regulations foundation regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_53_4947-1 of the foundation regulations provides that under sec_4947 of the code paragraph c ii of this section does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary revrul_69_486 1969_2_cb_159 concerns a non-pro rata distribution of trust property in_kind by a trustee who has no authority to make such distribution but did so as a result of a mutual agreement by the beneficiaries one of which is a charitable_organization the distribution was made as a final distribution of trust property the trust property consisted of notes that had not appreciated in value and common_stock that had appreciated in value by agreement all of the notes were distributed to the charity and the stock to the individual beneficiary the ruling holds that the distribution was equivalent to a pro_rata distribution of the stock and notes to both followed by an exchange of the charity’s share of the common_stock for the individual’s pro_rata chare of the notes analysis crut is described in sec_4947 of the code by having an income_beneficiary a and a charitable remainderman the charity described in sec_509 and sec_170 of the code by being described in sec_4947 crut provisions of sec_507 and sec_4941 as if it were a private_foundation disqualified persons with the respect to the crut within the meaning of sec_4946 by virtue of being a foundation_manager however a is not a disqualified_person with respect to the charitable_remainder beneficiary the charity because charity is a public charity described in sec_509 a as trustee is a is subject_to the sec_4941 of the code applies to certain transactions between private_foundations and disqualified persons by early termination the crut will distribute lump sums to the income_beneficiary and charity equal to the actuarial value of their interests in the crut and the distributions also will be treated as a constructive_sale or exchange between the a and charity see revrul_69_486 generally payments to the income_beneficiary a disqualified_person by crut would constitute self-dealing however since the distribution to a equals the actuarial value of the respective beneficiary’s interest the exception to self-dealing provided by sec_53 c i of the regulations applies and the distribution will not be an act of self-dealing furthermore because charity is a public charity sec_4941 of the code does not apply to the transaction between the a and charity therefore based on the above law and discussion the early termination of the crut will not be considered and act of self-dealing under sec_4941 of the code furthermore because the effects of the transaction is to vest the income_interest and remainder_interest in the remainder beneficiary the trust will no longer be a split interest trust and sec_4947 and sec_507 of the code will not apply rulings based solely on the representations made and the information submitted we have reached the following conclusion the early termination of crut will not be considered an act of self-dealing under sec_4941 a of the code ‘the early termination of crut will not result in the imposition of a termination_tax under sec_507 of the code except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether trust otherwise qualifies as a charitable_remainder_unitrust under sec_664 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
